Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.2 AMERICAN EXPRESS COMPANY COMPUTATION IN SUPPORT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended March 31, Years Ended December 31, Earnings: Pretax income fromcontinuing operations $ Interest expense 986 4,327 3,132 2,324 1,830 Other adjustments 43 143 139 150 151 Total earnings (a) $ 2,383 $ 10,036 $ 8,410 $ 6,527 $ 5,726 Fixed charges: Interest expense $ 986 $ 4,327 $ 3,132 $ 2,324 $ 1,830 Other adjustments 30 106 106 151 145 Total fixed charges (b) $ 1,016 $ 4,433 $ 3,238 $ 2,475 $ 1,975 Ratio of earningsto fixed charges (a/b) 2.35 2.26 2.60 2.64 2.90 Included in interest expense in the above computation is interest expense related to the cardmember lending activities, international banking operations, and charge card and other activities in the Consolidated Statements of Income. Interest expense does not include interest on liabilities recorded under Financial Accounting Standards Board (FASB) Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109. American Express policy is to classify such interest in income tax provision in the Consolidated Statements of Income. For purposes of the earnings computation, other adjustments include adding the amortization of capitalized interest, the net loss of affiliates accounted for under the equity method whose debt is not guaranteed by the Company, the minority interest in the earnings of majority-owned subsidiaries with fixed charges, and the interest component of rental expense and subtracting undistributed net income of affiliates accounted for under the equity method. For purposes of the fixed charges computation, other adjustments include capitalized interest costs and the interest component of rental expense. .
